DETAILED ACTION

This office action is in response to the remarks and amendments filed on 4/13/2022 and the request for continued examination dated 7/15/22.  Claims 23-30, 33-36, 38-40, and 42-46 are pending.  Claims 23-30, 33-36, 38-40, and 42-46 are rejected.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25, 26, 36, 40, 45, and 46 recites the limitation "the link arm".  There is insufficient antecedent basis for this limitation in the claim as there is no prior recitation of a link arm in these claims or in claims from which they depend.  However, independent claims 23, 24 and 38 recite “a drive link.”  For purposes of examination, “the link arm” has been interpreted as referring back to “a drive link.”  Appropriate correction is required.


In view of the above rejections the respective claims are rejected as best understood on prior art as follows:





Claim Rejections - 35 USC § 102


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention; or

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 23-28, 33-36, 38-40, 42-45 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 8,955,178 to Robertson.
Claim 23.  A surgical table comprising: an outer frame (Robertson, Fig. 12, #228) extending along a longitudinal axis between a head end and an opposite foot end, the head end defining a first slot (Robertson, Fig. 16, #252), the foot end defining a second slot (Robertson, Fig. 16, #282b’); an inner frame (Robertson, Fig. 18, #212, 214, 216, 218) mounted on the outer frame, the inner frame comprising opposite first and second ends and a joint (Robertson, Fig. 18, bed support portions #212, 214, 216, 218 are hinged) between the first and the second end such that the second end is pivotable relative to the first end about the joint, a portion of the second end being positioned in the second slot (Robertson discloses bearings that are positioned in the slots; see at least Fig. 14); and a drive assembly (Robertson, Fig. 8, #1580 discloses an electric motor) comprising a drive link (Robertson, Fig. 12, #248) having a first end coupled to the joint and an opposite second end positioned in the first slot such that the portion of the second end of the inner frame is slidable within the second slot and the second end of the drive link is slidable (see sliding motion in Robertson Figs. 17-21) relative to the outer frame along the longitudinal axis to pivot the second end of the inner frame relative to the first end of the inner frame, wherein the inner frame is supported off of and displaceable relative to the outer frame (Robertson Figs. 17-21).
Claim 24.  The surgical table recited in claim 23, wherein the drive assembly moves the second end of the drive link relative to the outer frame to pivot the second end of the inner frame relative to the first end of the inner frame about the joint (Robertson, Fig. 13, drive link #248 moves relative to outer frame).  
Claim 25.  The surgical table recited in claim 23, wherein the drive assembly comprises a linear drive assembly (Robertson, Fig. 8, #1585) and a rotation drive assembly (Robertson, Fig. 8, #1580), wherein the link arm (Robertson, Fig. 8, #1441) transfers forces from the drive assembly to the joint to pivot the second end of the inner frame relative to the first end of the inner frame about the joint (see movement in Robertson Figs. 17-21).  
Claim 26.  The surgical table recited in claim 23, wherein the drive assembly comprises a linear drive assembly (Robertson, Fig. 8, #1585) and a rotation drive assembly (Robertson, Fig. 8, #1580), wherein the link arm (Robertson, Fig. 8, #1441) transfers forces from the drive assembly to the joint to pivot the second end of the inner frame relative to the first end of the inner frame about the joint and to simultaneously slide the inner frame relative to the outer frame (see movement in Robertson Figs. 17-21).  
Claim 27.  The surgical table recited in claim 23, wherein the outer frame does not have a joint along its length or width that allows the foot end to articulate relative to the head end along a length, width or height of the outer frame (outer frame of Robertson is not jointed; see at least Fig. 13).  
Claim 28.  The surgical table recited in claim 23, further comprising a torso support assembly mounted on the outer frame, wherein the torso support does not displace (see movement in Robertson Figs. 17-21; note that torso support #214 does not move, as seen at least in Fig. 18) along the outer frame as a function of the inner frame displacing relative to the outer frame.  
Claim 33.  The surgical table recited in claim 23, wherein the inner frame comprises first and second members, the first member having opposite first and second ends, the first end of the first member being coupled to the second member such that a joint pin extends through the first end of the first member and the second member to define the joint (Robertson, Fig. 18, members 212, 214, 216, and 218 are hinged; the hinges inherently have a hinge pin).
Claim 34.  A surgical table comprising: an outer frame (Robertson, Fig. 12, #228) extending along a longitudinal axis between a head end and an opposite foot end, the head end defining a horizontal slot (Robertson, Fig. 16, teaches a horizontal slot at  #280c’ or alternatively, #282b’) extending parallel to the longitudinal axis, the foot end defining a transverse slot (Robertson, Fig. 16, teaches a transverse slot at #252 or alternatively, #258, 286 or 288) extending at a non-zero angle relative to the longitudinal axis; an inner frame (Robertson, Fig. 18 #’s 212, 214, 216, and 218 comprise an inner frame) movably coupled (see movement in Robertson, Figs. 17-21) to the outer frame, the inner frame comprising opposite first and second ends and an articulation joint (Robertson, Fig. 18, bed support portions #212, 214, 216, 218 are hinged) between the first and the second end such that the second end is pivotable relative to the first end about the articulation joint, a portion of the second end being positioned in the transverse slot (Robertson discloses bearings that are positioned in the slots; see at least Fig. 14); a slider joint movably coupling the inner frame to the outer frame such that the inner frame is slidably displaceable relative to the outer frame (see movement in Robertson Figs. 17-21); and a drive assembly (Robertson, Fig. 8, #1580 discloses an electric motor) comprising a drive link (Robertson, Fig. 12, #248) having a first end coupled to the articulation joint and an opposite second end positioned in the horizontal slot such that the portion of the second end of the inner frame is slidable within the transverse slot and the second end of the drive link is slidable relative to the outer frame along the longitudinal axis to pivot the second end of the inner frame relative to the first end of the inner frame, wherein the inner frame is supported off of and displaceable relative to the outer frame (see movement in Robertson Figs. 17-21).  
Claim 35.  The surgical table recited in claim 34, wherein the drive assembly slides the inner frame relative to the outer frame (see movement in Robertson Figs. 17-21).  
Claim 36.  The surgical table recited in claim 34, wherein the drive assembly comprises a linear drive assembly (Robertson, Fig. 8, #1585) and a rotation drive assembly (Robertson, Fig. 8, #1580), wherein the link arm (Robertson, Fig. 8, #1441) that transfers forces from the drive assembly to the articulation joint to slide the inner frame relative to the outer frame and to simultaneously pivot the second end of the inner frame relative to the first end of the inner frame about the articulation joint (see movement in Robertson Figs. 17-21).  
Claim 38.  A surgical table comprising: an outer frame (Robertson, Fig. 12, #228) extending along a longitudinal axis between a head end and an opposite foot end, the head end defining an elongated horizontal slot (Robertson, Fig. 16, teaches a horizontal slot at  #280c’ or alternatively, #282b’) extending parallel to the longitudinal axis, the foot end defining an elongated transverse slot (Robertson, Fig. 16, teaches a transverse slot at #252 or alternatively, #258, 286 or 288) extending at an acute angle relative to the horizontal slot; an inner frame (Robertson, Fig. 18 #’s 212, 214, 216, and 218 comprise an inner frame) mounted on the outer frame, the inner frame comprising opposite first and second ends and an articulation joint (Robertson, Fig. 18, bed support portions #212, 214, 216, 218 are hinged) between the first and the second end such that the second end is pivotable relative to the first end about the articulation joint, a portion of the second end being positioned in the transverse slot (Robertson discloses bearings that are positioned in the slots; see at least Fig. 14); a slider joint movably coupling the inner frame to the outer frame such that the inner frame is slidably displaceable relative to the outer frame (see movement in Robertson Figs. 17-21); and a drive assembly (Robertson, Fig. 8, #1580 discloses an electric motor) comprising a drive link (Robertson, Fig. 12, #248) having a first end coupled to the articulation joint and an opposite second end positioned in the horizontal slot such that the portion of the second end of the inner frame is slidable within the transverse slot and the second end of the drive link is slidable relative to the outer frame along the longitudinal axis to pivot the second end of the inner frame relative to the first end of the inner frame, wherein the inner frame is supported off of and displaceable relative to the outer frame (see movement in Robertson Figs. 17-21).  
Claim 39.  The surgical table recited in claim 38, wherein the drive assembly pivots the second end of the inner frame relative to the first end of the inner frame about the articulation joint and simultaneously slide the inner frame relative to the outer frame (Robertson Figs. 17-21).  
Claim 40.  The surgical table recited in claim 38, wherein the drive assembly comprises a linear drive assembly (Robertson, Fig. 8, #1585) and a rotation drive assembly (Robertson, Fig. 8, #1580), wherein the link arm (Robertson, Fig. 8, #1441) transfers forces from the drive assembly to the articulation joint to pivot the second end of the inner frame relative to the first end of the inner frame about the articulation joint and to simultaneously slide the inner frame relative to the outer frame (see movement in Robertson Figs. 17-21).  
Claim 42.  The surgical table recited in claim 38, further comprising a torso support assembly mounted on the outer frame, wherein the torso support does not displace (see movement in Robertson Figs. 17-21; note that torso support #214 does not move, as seen at least in Fig. 18) along the outer frame as a function of the inner frame displacing relative to the outer frame.  
Claim 43.  The surgical table recited in claim 23, wherein the second end of the link is configured to slide from a first end of the first slot to an opposite second end of the first slot along the longitudinal axis (see location of bearings is generally on left side of slots in Robertson Fig. 16 and on right side of slots in Fig. 21).  
Claim 44.  The surgical table recited in claim 23, wherein the first slot has an oblong configuration (Robertson, Fig. 16, slots are seen to be “oblong”).  
Claim 45.  The surgical table recited in claim 23, wherein the drive assembly comprises a rotation drive assembly (Robertson, Fig. 8, #1580) configured to pivot the second end of the inner frame relative to the first end of the inner frame about the joint (Robertson, Fig. 18, bed support portions #212, 214, 216, 218 are hinged), the second end of the link arm being coupled to the rotation drive assembly (Robertson, Fig. 8, link arm is coupled to rotation drive assembly at pivot #1590).  


Claim Rejections - 35 USC § 103


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over 8,955,178 to Robertson in view of 2011/0107516 to Jackson et al. (“Jackson”).
Claim 29.  The surgical table recited in claim 23, further comprising a torso support assembly mounted on the outer frame, wherein the torso support comprises a chest pad (Robertson, Fig. 7, #1200) and right and left arm supports (Robertson does not teach details of a torso support which include arm rests; however Jackson teaches a similar bed which includes arm rests in Fig. 3, #’s 127, 133a, and 133b; it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the arm rests of Jackson for the obvious benefit of supporting a user’s arms in order to optimize a user’s comfort).
Claim 30.  The surgical table recited in claim 29, further comprising a torso support assembly mounted on the outer frame, wherein the torso support is adjustable along the outer frame (Robertson, Fig.9 #1444 teaches bearings that allow the sub assembly #1320 to move thus providing the claimed adjustablitiy of the torso support) to provide for selected placement of the chest pad and the arm supports (Jackson teaches adjustable arm supports in Fig. 3, #’s 127, 133a, and 133b).  
Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent 8,955,178 to Robertson in view of US Patent 7,318,625 to Roither.
Claim 46.  The surgical table recited in claim 23, wherein the drive assembly comprises a rotation drive assembly (Robertson, Fig. 8, #1580) configured to pivot the second end of the inner frame relative to the first end of the inner frame about the joint (Robertson, Fig. 18, bed support portions #212, 214, 216, 218 are hinged), a drive shaft of the rotation drive assembly extending through the second end of the link arm to couple to the rotation drive assembly to the second end of the link arm (Robertson teaches actuators that are located in the center of the bed, see attachment brackets #52 in Fig. 6; Roither teaches actuators that are positioned on the sides of an articulating bed, such as at #19 in Fig. 1; Roither also teaches in column 3, lines 52-56 that “placed on each threaded spindle 16, 17 is an adjusting element 18, 19 which is secured against rotation and moves in longitudinal direction of the threaded spindle 16 and 17, respectively, when the threaded spindle rotates;” thus the drive shaft of the apparatus of Roither is as claimed; it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide an actuator on the outside edges of an articulating bed rather than in the middle portion since doing so would have simply been combining prior art elements according to known methods to yield predictable and obvious results, and doing so would have simply been choosing from one of a finite number of options).






Discussion of allowable subject matter

None of Applicant’s claims as currently written are patentable over the prior art.  However, Applicant’s structures as disclosed are not identical to the prior art.  The claims as currently written are extremely broad and do not appear to adequately describe that which is disclosed.  Applicant appears to be attempting to claim a slide joint.  Such sliding joint mechanisms are found generally in Ahlgren, Hornbach, or Roither (all previously cited) or as in Robertson as discussed above.  Applicant’s disclosure contains a significant amount of detail that has not been claimed.  For example, there are numerous structures in Figs. 2 and 34B that have not been claimed.  Additionally the Inventor’s body of work comprises a significant amount of art that is not “prior art” for the purposes of the instant application.  Therefore, inclusion of additional structural limitations may cause a double patenting rejection (which may be overcome by filing a terminal disclaimer).  Examiner notes that application 15/483,063 (now patent 10,568,794) claims the same general concepts that are claimed in the instant application, while also claiming additional structures directed toward a surgical table.  Other art that may be relevant to the instant application is US 2011/0107516, cited in the above rejections, and US Patent 7,565,708 which teaches a slide joint (both of which are Applicant’s own work).  If a substantial amount of additional structure were to be recited in the claims and provided in a sufficiently detailed manner, it may be possible overcome the prior art of record.  



Response to Applicant's remarks and amendments

Regarding prior objections to the specification with respect to “an oblong slot”, Applicant has amended the specification and the objections are withdrawn.
With respect to independent claims 23, 34, and 38, Applicant argues that the prior art does not teach the claimed invention, as amended.  While this may or may not be true, prior rejections have been withdrawn and new rejections are entered in this office action as necessitated by Applicants amendments.
	

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYLES A THROOP whose telephone number is (571)270-5006.  The examiner can normally be reached on 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pete Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MYLES A THROOP/Primary Examiner, Art Unit 3673